Exhibit 10.24

 

LOGO [g98718img-001.jpg]   

Client Contracting

    Steve Adams

    Toni Bazzell

    Jill Bone

    Megan Gracey

    Judy Mercille

    Melody Seckel

    April Witt

    Ellen Wynne

November 18, 2008

Mr. Chris Lestage

Amerisafe Risk Services, Inc

2301 Highway 190 West

DeRidder, LA 70634 NM

Dear Mr. Lestage:

Enclosed is your copy of the fully executed Managed Program Workers’
Compensation Agreement for Amerisafe Risk Services, Inc.

If you have not already received, you will be receiving a survey regarding your
experience with our Contract Process. We value your input and would really
appreciate if you could take a few minutes to complete this survey.

Your confidence in our company is appreciated and we will continually strive to
be an excellent provider of healthcare management services. If you have any
questions or comments, please contact your Account Director.

 

Sincerely, LOGO [g98718img-002.jpg]

Ellen Wynne

Associate Contract Analyst

/ew

Enclosure

John Haubrich, Account Director

LOGO [g98718img-003.jpg]

 



--------------------------------------------------------------------------------

WORKERS’ COMPENSATION

MANAGED PROGRAM AGREEMENT

THIS WORKERS’ COMPENSATION MANAGED PROGRAM AGREEMENT (“Agreement”) will be
effective as of the date set forth in Section 6.1 and is entered into by and
between EXPRESS SCRIPTS, INC., a Delaware corporation on behalf of itself and
its subsidiaries (“ESI”), and AMERISAFE RISK SERVICES, INC., a Louisiana
corporation (“Sponsor”).

SECTION I - DEFINITIONS

The following terms shall have the meanings set forth below:

“Average Wholesale Price” or “AWP” means the average wholesale price of a
prescription drug as identified by drug pricing services such as First Data Bank
or other source recognized in the retail prescription drug industry selected by
ESI for all clients. The applicable AWP for prescriptions shall be the 11-digit
NDC on the date dispensed, and those filled in (a) Participating Pharmacies will
be the AWP for the package size from which the prescription drug was dispensed,
and (b) in the Mail Service Pharmacy the AWP for the lesser of; (i) the NDC code
for the package size from which the prescription drug was dispensed, or
(ii) package sizes of 100 units or 16 ounce quantities, or the next larger
quantity if such specified quantities are not available.

“Covered Drugs” means those prescription drugs, supplies and other items that
are covered by the Program, each as indicated in the Set-Up Forms.

“Eligibility Files” means the list submitted by Sponsor to ESI in reasonably
acceptable electronic format indicating persons eligible for drug benefit
coverage services under the Program.

“Formulary” means a list of FDA-approved prescription drugs and supplies which
is determined by Sponsor.

“Generic Drug” means a prescription drug, whether identified by its chemical,
proprietary, or non-proprietary name, that is therapeutically equivalent and
interchangeable with drugs having an identical amount of the same active
ingredient(s) and approved by the FDA.

“Injured Worker” means each person who Sponsor determines is eligible to receive
prescription drug benefits as indicated in the Eligibility Files.

“Mail Service Pharmacy” means a duly licensed pharmacy operated by ESI or its
subsidiaries, where prescriptions are filled and delivered to Injured Workers
via the mail.

“Paper Bill” means any Prescription not submitted on-line by a Participating
Pharmacy (e.g., paper claims by Injured Workers, non-participating pharmacies
and Third Party Billers).

“Participating Pharmacy” means any licensed pharmacy with which ESI has executed
an agreement to provide Covered Drugs to Injured Workers.

“Prescription” means an on-line pharmacy claim, Paper Bill, or Short Fill
Prescription submitted for payment as a result of dispensing a Covered Drug to
an Injured Worker.

“Program” means Sponsor’s prescription benefit plan for Injured Workers.

“Set-Up Form” means a document form provided to Sponsor by ESI, which, when
completed and signed by Sponsor, will describe the essential elements, including
coverage rules, of the Program.



--------------------------------------------------------------------------------

“Short Fill Prescription” means a prescription submitted to a Participating
Pharmacy by a person who is not yet considered an eligible Injured Worker, but
with respect to whom Sponsor (or such person’s employer) has authorized
preliminary coverage based on documentation provided by such person.

“Third Party Biller” means any entity which contracts directly with a
Participating Pharmacy to either purchase a Participating Pharmacy’s
prescription receivables or to provide administrative prescription billing
services on behalf of a Participating Pharmacy.

SECTION II - SCOPE OF SERVICES

2.1 Eligibility/Set Up. Sponsor will submit a completed Set-Up Forms and
Eligibility Files (initial and updated) on a mutually determined basis, and ESI
will accurately implement the Set-Up Forms and Eligibility Files. Changes to the
Set-Up Forms must be documented on ESI’s standard amendment forms. Sponsor will
be responsible for all Prescriptions during the period of the Injured Worker’s
eligibility as indicated on the Eligibility File, except in the event of ESI’s
negligence. ESI will not be responsible for Prescriptions for retroactively
termed Injured Workers.

2.2 Pharmacy Network.

(a) Participating Pharmacies. ESI will maintain a network of Participating
Pharmacies as identified in Exhibit A, and will make available an updated list
of Participating Pharmacies on-line. ESI maintains multiple networks, and
periodically consolidates networks or migrates clients to other networks, in
order to capitalize on certain operational efficiencies and other benefits
associated with a streamlined network offering. ESI will require each
Participating Pharmacy to meet ESI’s participation requirements, including but
not limited to licensure, insurance and provider agreement requirements. Copies
of the Participating Pharmacy participation requirements are available upon
request. ESI does not direct or exercise any control over the professional
judgment exercised by any pharmacist in dispensing prescriptions or otherwise
providing pharmaceutical related services at a Participating Pharmacy.

(b) Mail Service Pharmacy. Injured Workers may have prescriptions filled through
the Mail Service Pharmacy. Subject to applicable law, ESI may communicate with
Injured Workers regarding the availability and use of the Mail Service Pharmacy.

2.3 Prescription Processing.

(a) On-Line Prescription Processing. ESI will perform on-line prescription
processing services for Covered Drugs dispensed by a Participating Pharmacy or
Mail Service Pharmacy. Such services include verifying eligibility and
processing Prescriptions. ESI will perform a standard concurrent drug
utilization review (“DUR”) analysis of each on-line Prescription submitted for
processing in order to assist the dispensing pharmacist and prescribing
physician in identifying potential drug interactions, incorrect prescriptions or
dosages, and certain other circumstances that may be indicative of inappropriate
prescription drug usage. ESI’s DUR processes are not intended to substitute for
the professional judgment of the prescriber, the dispensing pharmacist or any
other health care professional providing services to the Injured Worker. If
requested by Sponsor, ESI shall process Paper Bills in accordance with the rules
in the Set-Up Forms and ESI’s standard procedures. In all cases, Sponsor shall
have the final responsibility for all decisions with respect to coverage under
the Program.

(b) Approval of Exception to Formulary. In the event an Injured Worker requests
coverage for a prescription drug that is not considered a Covered Drug under the
Program, ESI shall contact Sponsor to determine if Sponsor desires to approve
coverage for such drug. If approved by Sponsor, ESI shall approve Injured
Worker’s request for coverage and the drug shall be treated as a Covered Drug
for that particular Injured Worker for the period or number of fills specified
by Sponsor. ESI shall rely solely on the direction of the Sponsor as to
coverage, and ESI shall not undertake, and is not required hereunder, to
determine medical necessity or the Prescription’s relationship to injury
compensability, appropriateness of therapies, or to substitute ESI’s judgment
for the professional judgment and responsibility of the physician or Sponsor.

 

2



--------------------------------------------------------------------------------

(c) Call Center. ESI will provide 24-hours a day, 7-days a week toll-free
telephone, IVR and Internet support to assist Sponsor, Sponsor’s agents and
Injured Workers with eligibility and benefits verification, location of
Participating Pharmacies or other related concerns.

2.4 Program Management.

(a) Clinical Services. ESI shall provide to Sponsor general support and
consultative services regarding the Program. ESI will provide the Formulary,
clinical, safety and/or trend programs selected by Sponsor as indicated in the
Set-Up Forms.

(b) Reporting. ESI will provide Sponsor with ESI’s standard on-line workers’
compensation management information reports. ESI and Sponsor may, from time to
time, mutually develop customized reporting to meet Sponsor’s needs. In this
event, such customized reporting may include a separate charge, if any, as
mutually agreed upon by ESI and Sponsor.

(c) Prescription Data. ESI will retain Sponsor’s Prescription utilization data
in media and formats determined by ESI for a total of seven (7) years from the
date the prescription is filled. Thereafter ESI will dispose of such data in
accordance with its standard policies and practices and applicable state and
federal law. ESI may use both during and after the term of this Agreement and/or
transfer to third parties the anonymized drug and related medical data collected
by ESI or provided to ESI by Sponsor for research, provider profiling and other
databases for benchmarking, drug trend, cost analyses, cost comparisons or other
business purposes of ESI.

(d) Sponsor Audits. Provided that this Agreement has been duly executed by
Sponsor and Sponsor is current in the payment of invoices under this Agreement,
Sponsor may audit the prescription management services provided pursuant to this
agreement on an annual basis (unless additional audits are warranted),
consistent with the Audit Protocol set forth in Exhibit B. Sponsor may use an
independent third party auditor (“Auditor”), so long as such Auditor does not
have a conflict of interest with ESI (as determined by ESI acting reasonably and
in good faith), and provided that Sponsor’s Auditor executes a mutually
acceptable confidentiality agreement.

SECTION III - FEES; BILLING AND PAYMENT

3.1 Fees. The fees for Prescriptions and administrative services are set forth
in Exhibit A (“Fees”).

3.2 Billing and Payment. (a) ESI will bill Sponsor weekly for all applicable
Fees specified in Exhibit A.

(b) Payment. Sponsor agrees to pay ESI by wire, debit or ACH transfer within
fourteen (14) calendar days from the date of Sponsor’s receipt of the ESI
invoice. Sponsor shall be responsible for all costs of collection, and agrees to
reimburse ESI for such costs and expenses, including reasonable attorneys’ fees.
Any amounts not paid by the due date thereof shall bear interest at the prime
lending rate (as published by The Wall Street Journal on the date interest
begins to accrue) plus two percent (2%) per annum or, if lower, the highest
interest rate permitted by law. Sponsor shall pay the full amount owed and shall
notify ESI of any disputed amount.

SECTION IV - CONFIDENTIALITY

4.1 Confidentiality of Prescription Utilization. ESI shall maintain
confidentiality and security of Injured Workers as required by applicable law
and regulations. In no event will ESI release or disclose to third parties
Prescription records without the written approval of the Sponsor or the subject
Injured Worker.

 

3



--------------------------------------------------------------------------------

4.2 Confidential Information. Each party agrees that certain information of the
other party, including, but not limited to this Agreement, and (a) with respect
to ESI: reporting packages, proprietary applications, system formats, databanks,
clinical or formulary management operations or programs, ESI developed DUR
guidelines, ExpressComp® and clinical and other manuals, prescription drug
evaluation criteria, drug pricing information, and Participating Pharmacy
agreements; and (b) with respect to Sponsor: Eligibility Files, business
operations and strategies, shall constitute confidential and proprietary
information (“Confidential Information”). Neither party shall use the other’s
Confidential Information, or disclose it to any third party, at any time during
or after termination of this Agreement, except as specifically contemplated by
this Agreement or upon prior written consent. Upon termination of this
Agreement, each party shall cease using the other’s Confidential Information,
and all such information shall be returned or destroyed upon the owner’s
direction. Sponsor will not, and will not permit any third party acting on
Sponsor’s behalf to, access, attempt to access, test or audit ESl’s Systems or
any other system or network connected to ESI’s Systems. Confidential Information
does not include information which is or becomes generally available to the
public; was within the recipient’s possession or knowledge prior to its being
furnished to the recipient pursuant to this Agreement, or is independently
developed by the recipient under circumstances not involving a breach of this
Agreement. Without limiting the foregoing, Sponsor will not: (i) access or
attempt to access any portion or feature of ESI Systems, by circumventing the
ESI Systems’ access control measures, either by hacking, password “mining” or
any other means; or (ii) probe, scan, audit or test the vulnerability of ESI’s
Systems, nor breach the security or authentication measures of ESI’s System.

SECTION V - COMPLIANCE WITH LAW; PRICING BENCHMARKS

5.1 Change in Law. Each party shall be responsible for ensuring its compliance
with any laws and regulations applicable to its business, including maintaining
any necessary licenses and permits. Sponsor shall be responsible for any
governmental or regulatory charges and taxes imposed upon the services provided
hereunder, other than taxes based on the net income of ESI. If there is a change
in federal, state or local laws or regulations or the interpretation thereof,
that, among other things, materially burdens ESI, requires ESI to increase
payments or shorten payment times for Covered Drugs to Participating Pharmacies,
or change the scope of services hereunder, then there shall be an appropriate
modification of the services, reimbursement rates, and administrative fees such
that the parties are returned to their comparable economic position as of the
Effective Date. If the parties cannot agree on a modification or adjusted fee or
rates, then either party may terminate the Agreement on thirty (30) days prior
written notice to the other.

5.2 Pricing Benchmarks. The parties understand that there are currently
extra-market industry, legal, government and regulatory activities, which may
lead to changes relating to, or elimination of, the AWP pricing index that could
alter the financial positions of the parties as intended under this Agreement.
The parties agree that, upon entering into this Agreement and thereafter, their
mutual intent has been and is to maintain pricing stability as intended and not
to advantage either party to the detriment of the other. Accordingly, to
preserve this mutual intent, if ESI undertakes any or all of the following:
(a) changes the AWP source across its book of business (e.g., from First
DataBank to MediSpan); or (b) maintains AWP as the pricing index with an
appropriate adjustment as described below, in the event the AWP methodology
and/or its calculation is changed, whether by the existing or alternative
sources; or (c) transitions the pricing index from AWP to another index or
benchmark (e.g., to Wholesale Acquisition Cost), Participating Pharmacy and Mail
Service Pharmacy rates will be modified as reasonably and equitably necessary to
maintain the pricing intent under this Agreement. ESI shall provide Sponsor with
at least ninety (90) days notice of the change (or if such notice is not
practicable, as much notice as is reasonable under the circumstances), and
written illustration of the financial impact of the pricing source or index
change (e.g., specific drug examples). If Sponsor disputes the illustration or
the financial impact of the pricing source, the parties agree to cooperate in
good faith to resolve such disputes.

5.3 Fiduciary Acknowledgements. ESI offers pharmacy benefit management services,
products and programs (“PBM Products”) for consideration by all clients,
including Sponsor. The general parameters of the PBM Products, and the systems
that support these products, have been developed by ESI as part of ESI’s
administration of its business as a PBM. The parties agree that they have
negotiated the financial terms of this Agreement in an arm’s-length fashion.
Sponsor acknowledges and agrees that neither it nor the Program intends for ESI
to be a fiduciary of the Program, and neither will name ESI or any of ESI’s

 

4



--------------------------------------------------------------------------------

wholly-owned subsidiaries as a plan fiduciary. Sponsor further acknowledges and
agrees that neither ESI nor any of ESI’s wholly-owned subsidiaries have any
discretionary authority or control respecting management of the Plan’s
prescription benefit program, or exercise any authority or control respecting
management or disposition of the assets of the Plan or Sponsor. Sponsor further
acknowledges that it is responsible for the Plan’s benefit design, coverage
rules and determinations relating to the Plan. Upon reasonable notice, ESI will
have the right to terminate PBM Services to the Program in a state requiring a
pharmacy benefit manager to be a fiduciary to Sponsor or an Injured Worker in
any capacity.

5.4 Disclosure of Certain Financial Matters. In addition to any administrative
fees that may be paid to ESI pursuant to this Agreement, ESI derives margin from
fees and revenue in one or more of the ways described in the ESI Financial
Disclosure to PBM Clients set forth in Exhibit C hereto (“Financial Disclosure
to ESI PBM Clients”). In negotiating any of the fees and revenues described in
the Financial Disclosure to ESI PBM Clients or in this Agreement, ESI acts on
its own behalf, and not for the benefit of or as agent for the Sponsor, Injured
Workers, or any employee welfare benefit plan. Sponsor and Injured Workers each
acknowledge and agree that ESI will retain all revenues, manufacturer rebates,
and administrative fees, if any, interest thereon and all Participating Pharmacy
discounts, if any, in addition to any administrative and other fees paid by
Sponsor to ESI. Client acknowledges for itself, its Injured Workers and the
Program that, except as may be expressly provided herein, neither it, any
Injured Worker, nor the Program, has a right to receive, or possesses and
beneficial interest in, any such revenues, discounts or payments.

SECTION VI - TERM AND TERMINATION; DEFAULT AND REMEDIES

6.1 Term. (a) This Agreement will commence as of the later of November 1, 2008
or the date that is ten (10) days following ESI’s execution of this Agreement
(“Effective Date”), and will continue for a period of three (3) years (“Initial
Term”), subject to termination or extension in accordance with the terms of
Section 6.2 below. Thereafter, this Agreement will automatically renew with the
same terms and conditions as set forth herein for successive one (1) year
renewal terms, subject to the right of termination as otherwise provided herein.

(b) Not less than ninety (90) days prior to the end of the initial or any
renewal term of this Agreement either party may notify the other party in
writing that it wishes to terminate this Agreement. If no such written
notification is given, this Agreement shall continue with the same terms and
conditions as set forth herein for an additional one (1) year renewal term,
subject to the right of termination as otherwise provided herein. If such notice
is given, this Agreement shall terminate on the last day of the then current
term.

6.2 Termination for Breach or Default. Either party may give the other written
notice of a material, substantial and continuing breach of this Agreement. If
the breaching party has not cured said breach within thirty (30) days from the
date such notice was sent, this Agreement may be terminated at the option of the
non-breaching party. If the amount of time commercially reasonable for the
breach to be cured is longer than thirty (30) days, this Agreement may not be
terminated by the non-breaching party pursuant to this provision until such
commercially reasonable period of time has elapsed; provided, however, that in
no event shall such period exceed sixty (60) days.

6.3 Termination for Non-Payment.

(a) ESI may terminate or suspend its performance hereunder immediately and cease
providing or authorizing provision of Covered Drugs to Injured Workers upon two
(2) days’ written notice if Sponsor fails to pay ESI or provide acceptable
security in accordance with the terms of this Agreement.

(b) At any time, if ESI has reasonable grounds for insecurity as to the ability
of Sponsor to meet its financial commitments hereunder based on payment record,
Sponsor’s latest financial information, claims volume, or regulatory filings,
ESI may require adequate assurance of Sponsor’s future performance, which may
include the requirement that Sponsor provide security (e.g., deposit or letter
of credit) to ESI.

 

5



--------------------------------------------------------------------------------

6.4 Remedies.

(a) A party’s right to terminate this Agreement under this Section 6 shall not
be exclusive of any other remedies available to the terminating party under this
Agreement or otherwise, at law or in equity.

(b) Neither party shall lose any rights under this Agreement or be liable in any
manner for any delay to perform its obligations under this Agreement that are
beyond a party’s reasonable control, including, without limitation, any delay or
failure due to labor disputes, riots, earthquakes, storms, floods or other
extreme weather conditions, fires, explosions, acts of terrorism, epidemics,
embargoes, war or other outbreak of hostilities, government acts or regulations,
the failure or inability of carriers, suppliers, delivery services, or
telecommunications providers to provide services necessary to enable a party to
perform its obligations hereunder, or any other reason where failure to perform
is beyond the party’s reasonable control, and is not caused by the negligence,
intentional conduct or misconduct of the defaulting party; provided, however,
that this clause may not be invoked to excuse a party’s payment obligations
hereunder.

(c) ESI’s liability to Sponsor hereunder shall in no event exceed the actual
proximate losses or damages to Sponsor caused by ESI’s breach of this Agreement.
In no event shall either party or any of their respective affiliates, directors,
employees or agents, be liable for any indirect, special, incidental,
consequential, exemplary or punitive damages, or any damages for lost profits
relating to a relationship with a third party, however caused or arising,
whether or not they have been informed of the possibility of their occurrence.

6.5 Indemnification.

(a) ESI will indemnify and hold Sponsor harmless from and against any loss,
cost, damage, expense or other liability, including, without limitation,
reasonable costs and attorney fees (“Costs”) incurred in connection with any and
all third party claims, suits, investigations or enforcement actions (“Actions”)
which may be asserted against, imposed upon or incurred by Sponsor and arising
as a result of (i) ESI’s negligent acts or negligent omissions or willful
misconduct in performing its obligations under this Agreement, or (ii) ESI’s
breach of this Agreement.

(b) Sponsor will indemnify and hold ESI harmless from and against any Costs for
Actions which may be asserted against, imposed upon or incurred by ESI and
arising as a result of (i) Sponsor’s negligent acts or negligent omissions or
willful misconduct, (ii) Sponsor’s benefit design and coverage decisions, or
(iii) Sponsor’s breach of this Agreement.

(c) The indemnified party shall notify the indemnifying party in writing
promptly upon learning of any action for which indemnification may be sought
hereunder, and shall tender the defense of such Action to the indemnifying
party. No party shall indemnify the other with respect to any action settled by
without the indemnified party’s written consent.

6.6 Obligations Upon Termination. Sponsor shall pay ESI in accordance with this
Agreement for all claims for Covered Drugs dispensed and services provided to
Sponsor and Injured Workers on or before the effective date of termination
(“Termination Date”). Prescriptions submitted with ESI after sixty (60) days
from the Termination Date shall be forwarded to Sponsor for adjudication and
payment. Sponsor shall pay all fees or other charges due and payable to ESI
under this Agreement within ninety (90) days after the Termination Date.
Notwithstanding the preceding, ESI may request that Sponsor pay a reasonable
deposit in the event ESI is requested to process after the Termination Date
claims incurred on or prior to such date.

6.7 Survival. The parties’ rights and obligations under the 2.4(c), Sections IV
through VII shall survive termination of this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION VII - MISCELLANEOUS

7.1 Notice. Any notice or document required or permitted to be delivered
pursuant to this Agreement must be in writing and shall be deemed to be
effective upon mailing and must be either (a) deposited in the United States
Mail, postage prepaid, certified or registered mail, return receipt requested,
or (b) sent by recognized overnight delivery service, in either case properly
addressed to the other party at the address set forth below, or at such other
address as such party shall specify from time to time by written notice
delivered in accordance herewith:

Express Scripts, Inc.

Attn: President

One Express Way

St. Louis, Missouri 63121

With copy to Legal Department via Fax No. (800) 417-8163

Amerisafe Risk Services, Inc.

Attn: Chris Lestage

2301 Highway 190 West

DeRidder, Louisiana 70634

7.2 Independent Parties. No provision of this Agreement is intended to create or
shall be construed to create any relationship between ESI, on the one hand, and
Sponsor, on the other hand, other than that of independent entities contracting
with each other solely for the purpose of effecting the provisions of this
Agreement. Neither party, nor any of their respective representatives, shall be
construed to be the partner, agent, fiduciary, employee, or representative of
the other and neither party shall have the right to make any representations
concerning the duties, obligations or services of the other except as consistent
with the express terms of this Agreement or as otherwise authorized in writing
by the party about which such representation is asserted.

7.3 Successors and Assigns. This Agreement will be binding upon, and inure to
the benefit of and be enforceable by, the respective successors and permitted
assigns of the parties hereto; provided that this Agreement may be assigned by
Sponsor upon ESI’s written consent following a standard credit review.

7.4 Integration; Amendments. This Agreement and any Exhibits hereto constitute
the entire understanding of the parties hereto and supersedes any prior oral or
written communication between the parties with respect to the subject matter
hereof. No modification, alteration, or waiver of any term, covenant, or
condition of this Agreement shall be valid unless in writing and signed by both
parties.

7.5 Choice of Law. This Agreement shall be construed and governed in all
respects according to the laws in the State of Missouri, without regard to the
rules of conflict of laws thereof.

7.6 Waiver. The failure of either party to insist upon the strict observation or
performance of this Agreement or to exercise any right or remedy shall not be
construed as a waiver of any subsequent breach of this Agreement or impair or
waive any available right or remedy.

7.7 Severability. In the event that any provision of this Agreement is invalid
or unenforceable, such invalid or unenforceable provision shall not invalidate
or affect the other provisions of this Agreement which shall remain in effect
and be construed as if such provision were not a part hereof; provided that if
the invalidation or unenforceability of such provision shall, in the opinion of
either party to the Agreement, have a material effect on such party’s rights or
obligations under this Agreement, then the Agreement may be terminated by such
party upon thirty (30) days written notice by such party to the other party.

7.8 Third Party Beneficiary Exclusion. This Agreement is not a third party
beneficiary contract, nor shall this Agreement create any rights on behalf of
Injured Workers as against ESI. Sponsor and ESI reserve the right to amend,
cancel or terminate this Agreement without notice to, or consent of, any Injured
Worker.

 

7



--------------------------------------------------------------------------------

7.9 Liability Insurance. Each party will maintain such policies of general
liability, professional liability and other insurance of the types and in
amounts customarily carried by their respective businesses. Proof of such
insurance will be available upon request. ESI agrees, at its sole expense, to
maintain during the term of this Agreement or any renewal hereof, commercial
general liability insurance, pharmacists professional liability insurance for
the Mail Service pharmacies, and managed care liability with limits, excess of a
self insured retention, in amounts of not less than $5,000,000 per occurrence
and in the aggregate. ESI does not maintain liability insurance on behalf of any
Participating Pharmacy, but does contractually require such pharmacies to
maintain a minimum amount of commercial liability insurance or, when deemed
acceptable by ESI, to have in place a self-insurance program.

7.10 Trademarks. Each party acknowledges each other party’s sole and exclusive
ownership of its respective trade names, commercial symbols, trademarks, and
servicemarks, whether presently existing or later established (collectively
“Marks”). No party shall use the other party’s Marks in advertising or
promotional materials or otherwise without the owner’s prior written consent;
provided, however, that the parties may publicize the fact that ESI provides
prescription drug benefit management services.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year below set forth.

 

EXPRESS SCRIPTS, INC.       AMERISAFE RISK SERVICES, INC. LOGO
[g98718img-004.jpg]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PHARMACY REIMBURSEMENT RATES

I. General. Sponsor shall pay to ESI the amounts set forth below, including, in
all cases, applicable sales or excise tax or other governmental surcharge, if
any. The fees below do not apply to specialty drug products. The parties
acknowledge that it is ESl’s intention that the fees set forth in this Exhibit A
relating to Participating Pharmacy services apply with respect to all
Participating Pharmacies; provided, the parties also acknowledge that there are
certain regulatory and other factors inherent in the workers’ compensation area
that may impact the amount that a Participating Pharmacy or other entity claims
or is otherwise entitled to be paid for providing pharmacy services to an
Injured Worker (including, but not limited to, situations in which a Third Party
Biller is involved, where a pharmacy unilaterally breaches its Participating
Pharmacy Agreement, where state law requires or can be interpreted to require
that such pharmacy be paid at the state workers’ compensation fee schedule or
such other rate that is higher than the rate that it has negotiated with ESI).
In such event, or if there is any change in Federal or applicable state law or
regulation (including the interpretation of existing laws or regulations by a
court or administrative agency) during the term of this Agreement and in
consequence thereof, ESI is required to payments for Covered Drugs to
Participating Pharmacies in the applicable jurisdiction under its provider
agreements, the Plan fees set forth below will be increased by the same amount.
Additionally, upon published changes in state fee schedules, ESI will update
pricing adjudication systems within a reasonable timeframe.

 

II. Participating Pharmacy Rates.

 

    

ExpressComp National Network

Brand Ingredient Cost

   Year 1: Lower of State Fee Schedule or AWP - 6%    Year 2: Lower of State Fee
Schedule or AWP - 8%    Year 3: Lower of State Fee Schedule or AWP - 9%

Generic Ingredient Cost

   Year 1: Lower of State Fee Schedule or AWP -12%    Year 2: Lower of State Fee
Schedule or AWP -15%    Year 3: Lower of State Fee Schedule or AWP -18%

Compound Drugs

   Combined AWP plus applicable service fee

Dispensing Fee/Rx

   $3.00

Administrative Fee/Rx

   $0.00

 

III. Mail Pharmacy Rates.

 

Brand Ingredient Cost

   AWP – 12%

Generic Ingredient Cost

   AWP – 40%

Compound Drugs

   Combined AWP plus applicable service fee

Dispensing Fee/Rx

   $2.00

Administrative Fee/Rx

   $0.00

Minimum Rate/Rx

   $8.99

 

9



--------------------------------------------------------------------------------

IV. Administrative Services:

 

PBM Services

  

Associated Fees

•        Customer Service for Injured Workers

   No additional charge

•        Electronic Prescription Adjudication

   No additional charge

•        Implementation Support

   No additional charge

•        Eligibility Submission

•        Electronic/on-line Submission

   No additional charge

•        Manual Submission

   No additional charge

•        Paper Bills (i.e., Injured Worker, Sponsor, Third Party Biller, and
non-Participating Pharmacy submitted Prescriptions)

   No additional charge

•        Pharmacy Help Desk

   No additional charge

•        Pharmacy Network Management

   No additional charge

•        Pharmacy Reimbursement

   No additional charge

•        Software Training for Access to Our On-Line System(s)

   No additional charge

•        Branch Claims Office Training

   No additional charge

•        “Short Fill” Capabilities

   No additional charge

•        Retail to Home Delivery Programs

   No additional charge

•        Network Compliance Program

   No additional charge

•        PDRx

   $125/hour

Clinical Services (as selected by Sponsor)

   No additional charge

Reporting Services

  

•        Trend Central

   No additional charge

•        Standard Reports:

  

•        ExpressComp Trend Central Tool

   No additional charge

•        Billing Reports

   No additional charge

Implementation Package

  

•        Injured Worker Communications Packet – includes 1 ID card

•        Mailed Directly to Injured Worker

   No additional charge

•        Replacement Cards

   No additional charge

Customized Communication Materials

   Pricing upon request

•        Network Development Upon Request

   No additional charge

•        Program Setup

   No additional charge

 

10



--------------------------------------------------------------------------------

EXHIBIT B

AUDIT PROTOCOL

 

1. AUDIT PRINCIPLES

ESI recognizes the importance of its clients ensuring the integrity of their
business relationship by engaging in periodic audits of their financial
arrangements with ESI. ESI provides this audit right to each and every client.
In granting this right, ESI’s primary interest is to facilitate a responsive and
responsible audit process. In order to accomplish this goal, for all clients,
ESI has established the following Protocol. Our intent is in no way to limit
Sponsor’s ability to determine that ESI has properly and accurately administered
the financial aspects of the Agreement, but rather to create a manageable
process in order to be responsive to our clients and the independent auditors
that they may engage. If Sponsor has any concern that this Protocol will
prohibit Sponsor from fully confirming its financial arrangement with ESI, we
encourage Sponsor to express such concern at the audit kick-off meeting.

 

2. AUDIT PREREQUISITES

 

  A. The financial aspects of the Agreement can be broken down into the
following two main components. Sponsor has the right to audit any or all of
these components, if applicable:

 

  •  

Claims

 

  •  

Performance Guarantees

At Sponsor’s discretion, Sponsor may conduct an audit of each component
separately, or may combine all components in one audit. In addition to the above
audit rights, Sponsor may address general claim inquiries, which do not require
an audit, by contacting Sponsor’s ESI Account Management team at any time.

 

  B. ESI will provide all data reasonably necessary for Sponsor to determine
that ESI has performed in accordance with contractual terms.

 

  C. ESI engages a national accounting firm, at its sole cost and expense, to
conduct a SAS 70 audit on behalf of its clients. Upon request, ESI will provide
the results of its most recent SAS 70 audit. Testing of the areas covered by the
SAS 70 is not within the scope of Sponsor’s audit rights (i.e., to confirm the
financial aspects of the Agreement) and is therefore not permitted. However, if
requested, ESI will explain the SAS 70 audit process and findings to Sponsor in
order for Sponsor to gain an understanding of the SAS 70.

 

  D. ESI recommends that the initial audit period for a claims audit cover a
timeframe not to exceed twenty-four (24) months immediately preceding the
request to audit (the “Audit Period”). This Audit Period allows a reasonable
amount of time for both parties to conclude the audit before claims data is
archived off the adjudication system. ESI will accommodate reasonable requests
to extend the Audit Period, but this may delay ESI’s response time to audit
findings due to the age of the claims.

 

3. AUDIT FINDINGS

 

  A. Following Sponsor’s initial audit, Sponsor (or its Auditor) will provide
ESI with a written report of suspected errors, if any. In order for ESI to
evaluate Sponsor’s audit report, Sponsor shall provide an electronic data file
in a mutually agreed upon format containing either a representative sample of
claims, or the entire suspected error population, and the dollar amount
associated with the suspected errors.

 

  B. If Sponsor provides the entire suspected error population, consistent with
generally accepted industry audit standards, ESI will evaluate a statistically
valid sample of claims in order to provide a timely response. ESI will use
commercially reasonable best efforts to respond to the audit report in no more
than thirty (30) days from ESI’s receipt of the report. Please be aware,
however, that audits that require evaluation of six (6) or more findings
typically require additional time to respond due to the complex nature of such
audits. Our pledge to respond within the foregoing timeframe is predicated on a
good faith and cooperative effort between Sponsor and/or its Auditor and ESI.

 

  C. Following ESI’s evaluation of Sponsor’s (or its Auditor’s) audit report, if
the audit findings warrant an increase in the Audit Period or the number of
contracts reviewed, then ESI and Sponsor will mutually determine the scope of
further analysis.

 

  D. Sponsor agrees that once audit results are accepted by both parties, the
audit shall be considered closed and final.

 

  E. ESI shall promptly pay overpayments (or Sponsor shall promptly pay
underpayments, if applicable) upon closure of the audit.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

FINANCIAL DISCLOSURE TO ESI PBM CLIENTS

Express Scripts is a provider of pharmaceutical benefits management (“PBM”) and
other related services to thousands of client groups including managed care
organizations, health insurers, employer groups, third party administrators and
government entities. Express Scripts’ subsidiary companies, some of which
provide services related to supporting our PBM services, include ESI Mail
Pharmacy Service, Inc., CuraScript, Inc., Express Scripts Specialty Distribution
Services, Inc., and Phoenix Marketing Group, LLC. This disclosure provides an
overview of the revenue sources that allow us to deliver competitive pricing
arrangements to our clients.

Express Scripts offers its clients, either directly or through its subsidiary
companies, a variety of services related to the management of prescription drug
benefits. The specific services provided to each client are documented under the
Pharmacy Benefit Management Agreement, or other similar agreement, with our
client. Express Scripts’ PBM services typically include claims processing and
adjudication, pharmacy network contracting and management, formulary development
and management, rebate management and administration, trend management, and
clinical program development and fulfillment. Some of our clients also utilize
our mail service pharmacy to provide their Injured Workers with convenient
access to safe and affordable prescription drugs through home delivery. In
addition to the administrative fees paid to us by our clients for these core PBM
services, Express Scripts derives revenue from other sources, including
arrangements with pharmaceutical manufacturers and retail pharmacies. Some of
this revenue relates to utilization of products by Injured Workers of the
clients for whom we provide PBM services.

Network Pharmacies – Express Scripts contracts for its own account with retail
pharmacies to dispense prescription drugs to injured Workers of the clients for
whom we provide PBM services. The rates paid by Express Scripts to these
pharmacies differ from one network of pharmacies to the next, and among
pharmacies within a network. Express Scripts generally contracts with clients to
be paid an ingredient cost for drugs dispensed in a given retail network
selected by the client at a uniform rate that applies to all pharmacies in the
selected network. Thus, where the rate paid by a client exceeds the rate
negotiated with a particular pharmacy, Express Scripts will realize a positive
margin on the applicable prescription. The reverse may also be true, resulting
in negative margin for Express Scripts. In addition, when Express Scripts
receives payment from a client before payment to a pharmacy is due, Express
Scripts retains the benefit of the use of the funds between these payments.

Manufacturer Rebates and Associated Administrative Fees – Express Scripts
contracts for its own account with pharmaceutical manufacturers to obtain
rebates attributable to the utilization of certain prescription products by
individuals who receive benefits from clients for whom we provide PBM services.
Rebate amounts vary based on the volume of utilization as well as the benefit
design and formulary position applicable to utilization of a product. Express
Scripts often pays all or a portion of the rebates it receives to a client based
on the client’s PBM services agreement. Express Scripts retains the financial
benefit of the use of any funds held until payment is made to a client. In
connection with our maintenance and operation of the systems and other
infrastructure necessary for managing and administering the rebate process,
Express Scripts also receives administrative fees from pharmaceutical
manufacturers participating in the rebate program discussed above. The services
provided to participating manufacturers include making certain drug utilization
data available, as allowed by law, for purposes of verifying and evaluating the
rebate payments. The administrative fees paid to Express Scripts by
manufacturers for participation in the rebate program do not exceed 3.5% of the
AWP of the rebated products.

Pharmacy Dispensing and Distribution – Express Scripts has several licensed
pharmacy subsidiaries, including our specialty pharmacies. These entities
purchase prescription drug inventories, either directly from manufacturers or
from drug wholesalers, for dispensing to patients or for distribution to
physician offices. Purchase discounts off the acquisition cost of these products
are made available by manufacturers in the form of both up-front and
retrospective discounts. Such discounts are not considered part of the rebates
paid to Express Scripts by manufacturers in connection with our rebate program.
While rebates are directly attributable to the utilization of pharmaceutical
products by individuals who receive benefits from clients for whom we provide
PBM services, product acquisition price discounts are based on a pharmacy’s
inventory needs and, in the case of specialty pharmacies, the performance of
related patient care service obligations. The purchase discounts obtained by
these facilities are not based on any client’s benefit design. When an Express
Scripts subsidiary pharmacy dispenses or distributes a product from its
inventory, the purchase price paid for the dispensed product, including
applicable dispensing fees, may be greater or less than the pharmacy’s
acquisition cost for the product net of purchase discounts. In general, our
pharmacies realize an overall positive margin between this net acquisition cost
and the amounts paid for the dispensed products.

Pharmaceutical Program Services – Our specialty pharmacies, including
CuraScript, Inc. and Express Scripts Specialty Distribution Services, Inc.,
receive compensation from manufacturers for their administration of programs
related to the distribution of certain pharmaceutical products. This
compensation is based on the fair market value of the services provided and is
unrelated to the drug formulary development process or drug utilization
applicable to the clients for whom we provide PBM services. Examples of these
services include (i) administering patient assistance programs for indigent
patients; (ii) administering product sample distribution programs; and
(iii) dispensing prescription medications to patients enrolled in clinical
trials.

Data Reporting – Express Scripts sells certain data resulting from its PBM and
pharmacy services to healthcare data aggregators and similar entities from time
to time. We do not sell any data unless we are permitted to do so by the terms
of our client contract and by applicable patient privacy laws. In addition, as a
condition to receiving access to certain products, a specialty pharmaceutical
manufacturer often will require a purchasing specialty pharmacy to report
selected information to the manufacturer regarding the pharmacy’s service levels
and other de-identified dispensing-related data with respect to patients who
receive such manufacturer’s product. A portion of the discounts or other
compensation made available to our specialty pharmacies represents compensation
for such reporting. All such reporting activities are conducted in compliance
with applicable patient privacy laws.

Other Pharmaceutical Manufacturer Services – Phoenix Marketing Group, LLC
specializes in the provision of sample fulfillment, sample accountability,
alternative sampling, direct mail fulfillment, and literature fulfillment
services for pharmaceutical manufacturers. Because its services involve only
warehousing and fulfillment-related functions, this subsidiary entity does not
review products clinically and it never uses, sells or has access to Express
Scripts’ client or injured Worker information. Compensation paid to Phoenix
Marketing Group, LLC by pharmaceutical manufacturers is based on the fair market
value of such services, as established most often through an “RFP” process, and
any such compensation is unrelated to the drug formulary development process or
drug utilization applicable to the clients for whom Express Scripts provides PBM
services.

July, 2005: THIS EXHIBIT REPRESENTS ESI’S CURRENT FINANCIAL POLICIES. THIS
EXHIBIT MAY NOT BE REVISED OR MODIFIED. ESI MAY PERIODICALLY UPDATE ITS
FINANCIAL DISCLOSURES TO REFLECT CHANGES IN ITS BUSINESS PROCESSES.

 

12



--------------------------------------------------------------------------------

LOGO [g98718img-001.jpg]

 

TO:    MSC Pharmacy Services Client FROM:    Artemis Emslie, Sr. Director,
Workers’ Compensation Account Management DATE:    September 18, 2008 SUBJECT:   
Express Scripts Integration Client Communication

In our communication dated September 16, 2008 that addressed pending changes to
Contact Information, Remittance & Billing Information and File Transfer Protocol
address, three items that were referenced in the letter were inadvertently
excluded from your mailing:

ATTACHMENT A: FINANCIAL DISCLOSURE TO ESI PBM CLIENTS

ATTACHMENT B: ESI AUDIT PROTOCOL

ATTACHMENT C: W9 tax form with Express Scripts Federal Tax ID

Your account teams will reach out to follow up on the communication. We
apologize for any confusion.



--------------------------------------------------------------------------------

ATTACHMENT A: FINANCIAL DISCLOSURE TO ESI PBM CLIENTS

Express Scripts is a provider of pharmaceutical benefits management (“PBM”) and
other related services to thousands of client groups including managed care
organizations, health insurers, employer groups, third party administrators and
government entities. Express Scripts’ subsidiary companies, some of which
provide services related to supporting our PBM services, include ESI Mail
Pharmacy Service, Inc., CuraScript, Inc., Express Scripts Specialty Distribution
Services, Inc., and Phoenix Marketing Group, LLC. This disclosure provides an
overview of the revenue sources that allow us to deliver competitive pricing
arrangements to our clients.

Express Scripts offers its clients, either directly or through its subsidiary
companies, a variety of services related to the management of prescription drug
benefits. The specific services provided to each client are documented under the
Pharmacy Benefit Management Agreement, or other similar agreement, with our
client. Express Scripts’ PBM services typically include claims processing and
adjudication, pharmacy network contracting and management, formulary development
and management, rebate management and administration, trend management, and
clinical program development and fulfillment. Some of our clients also utilize
our mail service pharmacy to provide their members with convenient access to
safe and affordable prescription drugs through home delivery. In addition to the
administrative fees paid to us by our clients for these core PBM services,
Express Scripts derives revenue from other sources, including arrangements with
pharmaceutical manufacturers and retail pharmacies. Some of this revenue relates
to utilization of products by members of the clients for whom we provide PBM
services.

Network Pharmacies – Express Scripts contracts for its own account with retail
pharmacies to dispense prescription drugs to members of the clients for whom we
provide PBM services. The rates paid by Express Scripts to these pharmacies
differ from one network of pharmacies to the next, and among pharmacies within a
network. Express Scripts generally contracts with clients to be paid an
ingredient cost for drugs dispensed in a given retail network selected by the
client at a uniform rate that applies to all pharmacies in the selected network.
Thus, where the rate paid by a client exceeds the rate negotiated with a
particular pharmacy, Express Scripts will realize a positive margin on the
applicable prescription. The reverse may also be true, resulting in negative
margin for Express Scripts. In addition, when Express Scripts receives payment
from a client before payment to a pharmacy is due, Express Scripts retains the
benefit of the use of the funds between these payments.

Manufacturer Rebates and Associated Administrative Fees – Express Scripts
contracts for its own account with pharmaceutical manufacturers to obtain
rebates attributable to the utilization of certain prescription products by
individuals who receive benefits from clients for whom we provide PBM services.
Rebate amounts vary based on the volume of utilization as well as the benefit
design and formulary position applicable to utilization of a product. Express
Scripts often pays all or a portion of the rebates it receives to a client based
on the client’s PBM services agreement. Express Scripts retains the financial
benefit of the use of any funds held until payment is made to a client. In
connection with our maintenance and operation of the systems and other
infrastructure necessary for managing and administering the rebate process,
Express Scripts also receives administrative fees from pharmaceutical
manufacturers participating in the rebate program discussed above. The services
provided to participating manufacturers include making certain drug utilization
data available, as allowed by law, for purposes of verifying and evaluating the
rebate payments. The administrative fees paid to Express Scripts by
manufacturers for participation in the rebate program do not exceed 3.5% of the
AWP of the rebated products.

Pharmacy Dispensing and Distribution – Express Scripts has several licensed
pharmacy subsidiaries, including our specialty pharmacies. These entities
purchase prescription drug inventories, either directly from manufacturers or
from drug wholesalers, for dispensing to patients or for distribution to
physician offices. Purchase discounts off the acquisition cost of these products
are made available by manufacturers in the form of both up-front and
retrospective discounts. Such discounts are not considered part of the rebates
paid to Express Scripts by manufacturers in connection with our rebate program.
While rebates are directly attributable to the utilization of pharmaceutical
products by individuals who receive benefits from clients for whom we provide
PBM services, product acquisition price discounts are based on a pharmacy’s
inventory needs and, in the case of specialty pharmacies, the performance of
related patient care service obligations. The purchase discounts obtained by
these facilities are not based on any client’s benefit design. When an Express
Scripts subsidiary pharmacy dispenses or distributes a product from its
inventory, the purchase price paid for the dispensed product, including
applicable dispensing fees, may be greater or less than the pharmacy’s
acquisition cost for the product net of purchase discounts. In general, our
pharmacies realize an overall positive margin between this net acquisition cost
and the amounts paid for the dispensed products.

Pharmaceutical Program Services – Our specialty pharmacies, including
CuraScript, Inc. and Express Scripts Specialty Distribution Services, Inc.,
receive compensation from manufacturers for their administration of programs
related to the distribution of certain pharmaceutical products. This
compensation is based on the fair market value of the services provided and is
unrelated to the drug formulary development process or drug utilization
applicable to the clients for whom we provide PBM services. Examples of these
services include (i) administering patient assistance programs for indigent
patients; (ii) administering product sample distribution programs; and
(iii) dispensing prescription medications to patients enrolled in clinical
trials.

Data Reporting – Express Scripts sells certain data resulting from its PBM and
pharmacy services to healthcare data aggregators and similar entities from time
to time. We do not sell any data unless we are permitted to do so by the terms
of our client contract and by applicable patient privacy laws. In addition, as a
condition to receiving access to certain products, a specialty pharmaceutical
manufacturer often will require a purchasing specialty pharmacy to report
selected information to the manufacturer regarding the pharmacy’s service levels
and other de-identified dispensing-related data with respect to patients who
receive such manufacturer’s product. A portion of the discounts or other
compensation made available to our specialty pharmacies represents compensation
for such reporting. All such reporting activities are conducted in compliance
with applicable patient privacy laws.

Other Pharmaceutical Manufacturer Services – Phoenix Marketing Group, LLC
specializes in the provision of sample fulfillment, sample accountability,
alternative sampling, direct mail fulfillment, and literature fulfillment
services for pharmaceutical manufacturers. Because its services involve only
warehousing and fulfillment-related functions, this subsidiary entity does not
review products clinically and it never uses, sells or has access to Express
Scripts’ client or member information. Compensation paid to Phoenix Marketing
Group, LLC by pharmaceutical manufacturers is based on the fair market value of
such services, as established most often through an “RFP” process, and any such
compensation is unrelated to the drug formulary development process or drug
utilization applicable to the clients for whom Express Scripts provides PBM
services.

July, 2005

THIS EXHIBIT REPRESENTS ESI’S CURRENT FINANCIAL POLICIES. THIS EXHIBIT MAY NOT
BE REVISED OR MODIFIED. ESI MAY PERIODICALLY UPDATE ITS FINANCIAL DISCLOSURES TO
REFLECT CHANGES IN ITS BUSINESS PROCESSES



--------------------------------------------------------------------------------

ATTACHMENT B: ESI AUDIT PROTOCOL

 

1. AUDIT PRINCIPLES

ESI recognizes the importance of its clients ensuring the integrity of their
business relationship by engaging in periodic audits of their financial
arrangements with ESI. ESI provides this audit right to each and every client.
In granting this right, ESI’s primary interest is to facilitate a responsive and
responsible audit process. In order to accomplish this goal, for all clients,
ESI has established the following Protocol. Our intent is in no way to limit
Client’s ability to determine that ESI has properly and accurately administered
the financial aspects of the Agreement, but rather to create a manageable
process in order to be responsive to our clients and the independent auditors
that they may engage. If Client has any concern that this Protocol will prohibit
Client from fully confirming its financial arrangement with ESI, we encourage
Client to express such concern at the audit kick-off meeting.

 

2. AUDIT PREREQUISITES

 

  A. The financial aspects of the Agreement can be broken down into the
following two main components. Client has the right to audit any or all of these
components, if applicable:

 

  •  

Claims

 

  •  

Performance Guarantees

At Client’s discretion, Client may conduct an audit of each component
separately, or may combine all components in one audit. In addition to the above
audit rights, Client may address general claim inquiries, which do not require
an audit, by contacting Client’s ESI Account Management team at any time.

 

  B. ESI will provide all data reasonably necessary for Client to determine that
ESI has performed in accordance with contractual terms.

 

  C. ESI engages a national accounting firm, at its sole cost and expense, to
conduct a SAS 70 audit on behalf of its clients. Upon request, ESI will provide
the results of its most recent SAS 70 audit. Testing of the areas covered by the
SAS 70 is not within the scope of Client’s audit rights (i.e., to confirm the
financial aspects of the Agreement) and is therefore not permitted. However, if
requested, ESI will explain the SAS 70 audit process and findings to Client in
order for Client to gain an understanding of the SAS 70.

 

  D. ESI recommends that the initial audit period for a claims audit cover a
timeframe not to exceed twenty-four (24) months immediately preceding the
request to audit (the “Audit Period”). This Audit Period allows a reasonable
amount of time for both parties to conclude the audit before claims data is
archived off the adjudication system. ESI will accommodate reasonable requests
to extend the Audit Period, but this may delay ESI’s response time to audit
findings due to the age of the claims.

 

3. AUDIT FINDINGS

 

  A. Following Client’s initial audit, Client (or its Auditor) will provide ESI
with a written report of suspected errors, if any. In order for ESI to evaluate
Client’s audit report, Client shall provide an electronic data file in a
mutually agreed upon format containing either a representative sample of claims,
or the entire suspected error population, and the dollar amount associated with
the suspected errors.

 

  B. If Client provides the entire suspected error population, consistent with
generally accepted industry audit standards, ESI will evaluate a statistically
valid sample of claims in order to provide a timely response. ESI will use
commercially reasonable best efforts to respond to the audit report in no more
than thirty (30) days from ESI’s receipt of the report. Please be aware,
however, that audits that require evaluation of six (6) or more findings
typically require additional time to respond due to the complex nature of such
audits. Our pledge to respond within the foregoing timeframe is predicated on a
good faith and cooperative effort between Client and/or its Auditor and ESI.

 

  C. Following ESI’s evaluation of Client’s (or its Auditor’s) audit report, if
the audit findings warrant an increase in the Audit Period or the number of
contracts reviewed, then ESI and Client will mutually determine the scope of
further analysis.

 

  D. Client agrees that once audit results are accepted by both parties, the
audit shall be considered closed and final.

 

  E. ESI shall promptly pay overpayments (or Client shall promptly pay
underpayments, if applicable) upon closure of the audit.